Title: To John Adams from the Comte de Vergennes, 20 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        A Versailles le 20. Juillet 1780
       
       J’ai reçu, Monsieur, la lettre que vous m’avez fait l’honneur de m’écrire le 13. de ce mois. Je suis très sensible à la confiance avec laquelle vous m’avez communiqué vos idées sur la position actüelle des Etats-unis, et sur le besoin qu’ils ont de l’assistance immédiate de quelques Vaisseaux de ligne et frégates. M. le chev. de Ternay et M. le Cte. de Rochambau ont été expédiés précisément dans la vüe qui fait l’objet de votre lettre; ils concerteront leurs opérations avec le Congrès et M Washington; et comme le Roi ne leur a rien préscrit sur leur retour en Europe, et qu’au contraire il leur a laissé la liberté d’agir selon qu’ils le jugeront utile pour le soulagement des Etatsunis, il y a tout lieu de croire qu’ils prendront leur station, durant l’hiver prochain, dans l’Amérique septentrionale si cela convient au Congrès, et qu’ils emploïeront les Vaisseaux et les Troupes qui sont sous leur commandement, selon le plan qui aura été arrêté entr’eux et les généraux Américains.
       Vous jugerez par ces détails, Monsieur, que le Roi est bien eloigné d’abandonner la cause Américaine, et que sa Majesté sans avoir été sollicité par le Congrès, a pris au contraire des mesures efficaces pour la soutenir: je me flatte, Monsieur, que des procédés aussi généreux seront sentir en Amérique, et qu’ils y prévaudront sur les mensonges que l’Ennemi commun et ses lâches adhérents y repandent pour rendre la france suspecte, et pour conduire le peuple Américain à prendre des resolutions qui consommeroient son asservissement et son déshonneur.
       J’ai l’honneur d’être très parfaitement, Monsieur, votre très humble et très obéissant serviteur,
       
        De Vergennes
       
      